DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), re claim 26, a method of comparing acquired test images to stored images and providing a result.  Under its broadest reasonable interpretation, the limtaitosn covers performance of the mind except for the recitation generic computer component s(datastore of digital fingerprints, digital fingerprints).  Thus, nothing else in the claims precludes the steps from practically being performed in the mind, as the limitations encompasses routine data gathering and comparisons of obtained data to stored data.  The mere nominal recitation of generic computing devices does not take the limitations out of the mental process grouping, or alternatively of  authentication as it pertains to a fundamental economic principle such as authentication for transactions.  This judicial exception is not integrated into a practical application because the additional elements of a datastore for the digital images is merely a generic computing device recited at a high level of generality that is no more than mere instructions to applying the exception using the generic components.  Accordingly, it does not impose any meaningful limits on practicing the abstract idea and cannot integrate the abstract idea into a practical application.  Accordingly, mere instructions to apply an exception using a generic computing device can not provide an inventive concept.  Corresponding independent system claim 1, also recites generic computing devices of a capture device, unit, storage, and authentication unit which are generic computing devices performing routine data gathering steps.  The claims are analogous to image inspection by a  person to authorize an individual.  The dependent claims are rejected because they merely specify further details of the abstract idea.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “agnostic” which appears to describe the system being able to look at different body parts (such as a forehead vs a tattoo or knee or follicle) and make a determination about the authentication of persons.  The specification is not enabling because it does not support agnostic forming, because doing so implies that ear can e compared to knees and thus a determination can be made about whether a person matches by looking at one person’s ear and another person’s knee.  When reviewing the Wands factors, the Examiner notes that the claims are sufficiently broad, especially the usage of “agnostic” that it appears that different digital fingerprints can able used to authenticate individuals, such as comparing forehead samples to hair follicles.  While the nature of the invention of related to authentication based on samp0lese, the state of the prior art and level of ordinary skill is known to authenticate by comparing known samples (fingerprints, iris, etc.) to corresponding samples of the same type (location), but the comparisons of samples in a way that is agnostic would not be predictable, and would appear to require massive sample collections and special algorithms and software that would enable a knee sample to be compared to a forehead sample and identify a person in such a manner.   The specification appears to generally show/ teach that the collection of different types of samples is known, but does not show how different types (locations) are compared to each other for authentication purposes.  As an example, how can a forehead sample and a hair follicle sample be used to authenticate an individual with the “agnostic” limitation recited?  While the state of the prior has different systems for different samples (specification mentions fingerprint sample devices as working examples) there is not support or direction provided for how forehead and tattoo samples are used (in an agnostic way) to authenticate.  With the recitation of “agnostic” it brings into question whether a whole body of a person would have to be imaged and a special algorithm developed (which would required undue experimentation) to somehow be able to authenticate an individual by comparing a forehead sample to a mole or other divergent sample.
Appropriate correction is requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The use of the term “agnostic” in claim 1, line 9 is vague/ indefinite because it is unclear how the unit forms the digital fingerprint in a manner that is agnostic to the location of the element, because it is limiting the forming of the digital fingerprint, but how can a fingerprint be acquired and formed in a way that is agnostic to the location?  Further claims recite the age spots, marks, tattoos, etc. which do not appear agnostic to the location as you would have to know the location in order to obtain the specific feature.  Further, the Examiner notes that forming in a manner that is agnostic to the location is also unclear because it is understood that the system obtains an image and tries to match it, and the system does not need to be told from a data standpoint where the data is from as it is just processing data.  However, the claim language also is indefinite because it is unclear if the applicant is attempting to state that they can compare any two images of skin (from differing parts of the body) and getting a match for authentication.  For example, the claim can possibly be interpreted as authenticating by analyzing an image of a forehead compared to knee skin (agnostic to location) due to the word agnostic being so broad and indefinite as to how it is applied in the claims. 
Appropriate correction is requested.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “agnostic” in claim 1 line 9 is used by the claim to mean separate or independent or without knowledge (Examiner’s interpretation) while the accepted meaning is “a person who believes that nothing is known or can be known of the existence or nature of God or of anything beyond material phenomena; a person who claims neither faith nor disbelief in God.” The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 12, 14, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshra et al. (US 10398370).
Re claim 1, Boshra et al. teaches:
	At least one image capture device arranged to provide one or more digital images of a physiological element formed at a location on or in the body, living or dead (abstract+ wherein the image capture device captures skin texture patterns of the users skin);
	A digital fingerprinting unit arranged to form a digital fingerprint from the digital images, responsive to at least one physiological element represented in the digital images, forming the fingerprint in a manner that is agnostic to the location of the physiological element on or in the body (FIG. 2+ wherein thermal patterns are obtained);
	A storage unit arranged to store the digital fingerprints (FIG. 2+ and memory 29);
	An authentication unit having access to the storage unit and arranged to compare an acquired digital fingerprint to at least some of the digital fingerprints stored in the storage unit to generate a result (processor 22 compares obtained samples to stored samples, col 3 lines 51+);
	Wherein the authentication unit is configured to transmit a message based on the result (though silent to a result based message, the Examiner notes it would have been obvious to display/ transmit a message as it pertains to authentication, as known in the art, in order to communicate details of the authentication to guide a user).
	Re claim 2, FIG. 3+ shows skin with features thereon in a 2d manner being stored as/ in the fingerprint.
	Re claim 3, the abstract teaches the hair has a second pattern associated therewith (follicle), and that the sensor 30 can be IR and that blood vessels can be IR sensed (vascularization).
Re claim 4, the Examiner notes that as top and bottom images of the wrist are taught (dorsal and palmar) and thus it would have been obvious for the patterns not only to match, but to correspond to the same side (geometric relationship) for security/ accuracy.  
Re claim 7, the limitations have been taught above via the patterns of the skin texture and hair.
Re claim 8, IR is taught (col 1, lines 57+).
Re claim 12, the limitations have been discussed above wherein contact (wrist) is occurring during imaging.
Re claim 14, the Examiner notes that displaying or communicating a positive authentication result/ message is interpreted as having identified a best candidate (a positive match).
Re claims 26-27, the limitations have been discussed above wherein characterizations can be the first and second thermal patterns for example.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshra et al., as discussed above, in view of Nduka et al. (US 20200065569).
Re claim 11, the limitations of Boshra et al. have been discussed above but are silent to different types of image capture devices to provide digital images and wherein the fingerprint is formed based on both images from the devices.
	Nduka et al. teaches (paragraph [0203+ and 2010+]) that skin areas are used to authenticate a user and that images can be combined from smaller imagers to image a larger area of skin for authentication.
Prior to the effective filing date it would have been obvious to combine the teachings to reduce costs and increase coverage area for wearable/ mobile devices.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshra et al., as discussed above, in view of Oganezov et al. (US 20160283808).
Re claim 13, the limitations of Boshra et al. have been discussed above relating to a wrist worn device that has the image capture device in contact with the body and is silent to without contacting.
	Oganezov et al. teaches a wrist worn device but also teaches glasses with the imaging mechanism in the temple of the glasses (interpreted as not contacting) to extract the skin texture based features for authentication.
	Prior to the effective filing date it would have been obvious to combine the teachings in order to support wearable devise that do not contact the body, for versatility/ usage.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nduka et al. (US 20200065569).
Re claims 1 and 11, Nduka et al. teaches such limitations as discussed above and abstract+ which teaches authentication.  Though silent to the message, it would have been obvious to do so for authentication indication/ information to be provided.  
Claims 1, 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misslin (US 20170024603).

Re claim 1, Misslin teaches an image capture device, digital fingerprinting unit, storage unit, and authentication unit (paragraph [008]+).  Though silent to a message, it would have been obvious to transmit a message based on the authentication to provide the related information/ results.  Additionally, FIG. 9 teaches tattoos, and skin texture analysis.  
Re claim 2, the image is a 2d image on an exterior of the skin with a skin feature extracted (fingerprint), as per FIG. 3+ and skin texture/ tattoos per FIG. 9.  
Re claim 3, tattoos and skin texture and scars and marks are taught (paragraph [0034]+).
Re claim 5, focus stacking is taught [0041]+ and FIG. 5+, wherein it would have been obvious that the data is stored for authentication.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshra et al., as discussed above, in view of Niaf et al. (US 20200082149).
Re claim 6, the teachings of Boshra et al. have been discussed above but are silent to SIFT/ SURF.
Niaf et al. teaches such limitations (paragraph [0054]+ and authenticating using fingerprints.
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nduka et al., as discussed above, in view of Niaf et al., as discussed above.
Re claim 6, the teachings of Nduka  et al. have been discussed above but are silent to SIFT/ SURF.
Niaf et al. teaches such limitations (paragraph [0054]+ and authenticating using fingerprints.
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misslin, as discussed above, in view of Niaf et al., as discussed above.
Re claim 6, the teachings of Misslin have been discussed above but are silent to SIFT/ SURF.
Niaf et al. teaches such limitations (paragraph [0054]+ and authenticating using fingerprints.
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshra et al., as discussed above, in view of Lo et al. (US 20180189582).
Re claim 6, the teachings of Boshra et al. have been discussed above but are silent to SIFT/ SURF.
Lo et al. teaches such limitations (paragraph [0002]+ and [0033]+ authenticating with skin and SURF/SIFT
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nduka et al., as discussed above, in view of Lo et al. (US 20180189582).
Re claim 6, the teachings of Nduka  et al. have been discussed above but are silent to SIFT/ SURF.
Lo et al. teaches such limitations (paragraph [0002]+ and [0033]+ authenticating with skin and SURF/SIFT
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misslin., as discussed above, in view of Lo et al. (US 20180189582).
Re claim 6, the teachings of Misslin have been discussed above but are silent to SIFT/ SURF.
Lo et al. teaches such limitations (paragraph [0002]+ and [0033]+ authenticating with skin and SURF/SIFT.
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887